UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-4993


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

DEONTRAYVIA ADAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (5:07-cr-00006-FL)


Argued:   October 28, 2009                 Decided:   May 14, 2010


Before MICHAEL, Circuit Judge, HAMILTON, Senior Circuit Judge,
and Jane R. ROTH, Senior Circuit Judge of the United States
Court of Appeals for the Third Circuit, sitting by designation.


Vacated and remanded by unpublished opinion.   Senior Judge Roth
wrote the opinion, in which Judge Michael      and Senior Judge
Hamilton joined.


ARGUED: Paul K. Sun, Jr., ELLIS & WINTERS, LLP, Raleigh, North
Carolina, for Appellant.    Jason Harris Cowley, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
ON BRIEF: George E. B. Holding, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
ROTH, Senior Circuit Judge:

       Deontrayvia       Adams     appeals         his    convictions    for     marijuana

possession and for being a felon in possession of a firearm.

The district court had jurisdiction under 18 U.S.C. § 3231, and

we have jurisdiction under 18 U.S.C. § 3742(a) and 28 U.S.C.

§ 1291.

       Adams     contends        that     the       district     court      abused       its

discretion       when,     after    the       court’s       deadline     for     pre-trial

motions had passed, it denied his right to file a motion to

suppress.        He   also   argues       that      his    original     trial    counsel’s

failure     to    timely     file       the     motion      constituted        ineffective

assistance       of   counsel,     that       the    District    Court    violated       his

Confrontation Clause rights by limiting cross-examination of key

witnesses, and that the District Court improperly classified him

as an Armed Career Criminal.                  We agree with him on the issue of

the motion to suppress, but we find the other three contentions

to be without merit.

       Adams filed his untimely suppression motion well before the

scheduled trial date; an evidentiary hearing to consider the

motion would not have prejudiced the government.                                See United

States v. Chavez, 902 F.2d 259 (4th Cir. 1990).                         Accordingly, we

will   order      a   limited      remand      to    the    district     court     for    an

evidentiary hearing on the motion to suppress.                          If the district

court grants the motion, it will enter its order suppressing the

                                               3
evidence in question, vacate the conviction, and award a new

trial.     If the court denies the motion, the conviction will not

be   set    aside    by   the   district   court   and   we   will   resume

jurisdiction.       See United States v. Campbell, 945 F.2d 713, 716

(4th Cir. 1991).

     For the reasons stated above, we VACATE the conviction and

grant a LIMITED REMAND of this case for a hearing on the motion

to suppress, with further action consistent with this opinion.


                                                    VACATED AND REMANDED




                                      4